Appeal by defendant from a judgment of resentence of the Supreme Court, Kings County, rendered June 14, 1971, nunc pro tune as of March 14, 1955, upon his conviction for murder in the second degree, upon his plea of guilty, sentencing him to a prison term of 40 years to life. *563Judgment of resentenee affirmed. Since defendant has served more than 15 years of his sentence, he is now eligible for consideration by the Parole Board (Correction Law, § 212-a). Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ;, concur.